Citation Nr: 1737892	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  14-10 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for PTSD from December 1, 2011.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to July 1980.  He was recalled to active duty from November 1990 to April 1991 and August 1991 to February  1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board previously remanded these claims in June 2016.  Such development has been completed and this matter is returned to the Board for further consideration.  

The Board notes that a June 2017 rating decision denied service connection for squamous cell carcinoma of the lung.  To date, the Veteran has yet to file a notice of disagreement (NOD); therefore, this issue is not before the Board at this time.

Finally, the Board notes that the Veteran was originally represented by Nicole Knoll, an Agent with Alpha Veterans Disability Advocates, but in March 2017, he revoked his Power of Attorney and appointed The American Legion as his new representative in June 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).










FINDINGS OF FACT

1. Resolving reasonable doubt in favor of the Veteran, from December 1, 2011,  the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as near-continuous panic or depression and neglect of personal appearance and hygiene.

2. The Veteran is service-connected for:  (1) PTSD, rated 50 percent disabling from February 19, 1999, 100 percent disabling from October 3, 2011, and 50 percent disabling from December 1, 2011; (2) bilateral plantar fasciitis, rated 50 percent disabling from February 24, 2015; (3) degenerative joint disease of the left knee, rated 10 percent disabling from February 19, 1999; (4) degenerative joint disease of the right knee, rated 10 percent disabling from February 19, 1999; (5) undiagnosed illness manifested as dizziness, blackout spells, and exhaustion, rated 10 percent disabling from February 19, 1999; (6) left thumb fracture, rated 10 percent disabling from November 20, 2006; (7) tinnitus, rated 10 percent disabling from February 21, 2008; (8) bilateral hearing loss, rated 10 percent disabling from October 2011; (9) left heel bone spurs, rated 0 percent disabling from February 19, 1999; (10) residuals for a left great toe fracture, rated 0 percent disabling from February 19, 1999; and (11) costochondritis, rated 0 percent disabling from February 19, 1999.

3. The Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.


CONCLUSIONS OF LAW

1. From December 1, 2011, the criteria for a disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411, General Rating Formula for Mental Disorders (2016).

2. The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice in October 2012 and September 2015.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examinations of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In June 2016, the Board remanded the claims, as the Veteran chose not to waive AOJ consideration of newly submitted evidence in February 2015 and July 2015.  The claims were remanded to the AOJ to be adjudicated in consideration of all of the evidence.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record.

II.  Entitlement to an Increased Rating

A.  Legal Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).

In an October 2012 rating decision, the Veteran's PTSD was evaluated under 38 C.F.R. § 4.130, DC 9411 (2016).  Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short-and- long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating formula are examples, not an exhaustive list. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that ?any suggestion that the Board was required . . . to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation").  However, ?a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  ?The regulation's plain language highlights its symptom-driven nature" and ?symptomatology should be . . . the primary focus when deciding entitlement to a given disability rating."  Id. at 116-17.  As such, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment to the extent specified in the rating criteria; rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a).

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the ?psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates ?[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates ?[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates ?[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates ?[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

B.  Factual Background and Analysis

The Veteran contends that he is entitled to a disability rating in excess of 50 percent from December 1, 2011.  

Review of the September 2012 VA examination report shows the Veteran reported feelings of constant depression and low levels of energy and motivation.  He indicated that he often neglected his personal hygiene such as bathing and brushing his teeth.  His PTSD symptoms included depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, disturbances of motivation and mood, and irritability with outbursts of anger.  The examiner noted the Veteran's panic attacks occurred two to three times a week.  While the examiner found occupational and social impairment with reduced reliability and productivity, it was also noted that the Veteran's PTSD symptoms cause ?clinically significant distress or impairment in social, occupational, or other important areas of functioning."

Birmingham VAMC treatment records from 2013 to 2016 show the Veteran's symptoms due to his PTSD include depression, panic attacks, hypervigilance, and isolation from others.  The Veteran had increased levels of anxiety and avoided crowds.

Upon review of the record, the Board finds that a rating in excess of 50 percent for the Veteran's service-connected PTSD is warranted.  The evidence from the September 2012 VA examination and the Veteran's VA treatment records from 2013 to 2016 reflect that the Veteran's PTSD more nearly approximates a 70 percent rating for occupational and social impairment, with deficiencies in most areas, such as work, social, family relations, judgement, thinking, or mood due to symptoms of near-continuous panic or depression and neglect of personal appearance and hygiene.

The Board finds particularly persuasive the Veteran's September 2012 VA examination report.  The examiner found the Veteran's PTSD symptoms, to include depressed mood, anxiety, ongoing panic attacks, irritability outbursts of anger, and disturbances of motivation and mood caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  These symptoms persisted after the Veteran's September 2012 VA examination, as evidenced in his 2013 to 2016 VA treatment records.  Therefore, the Veteran's September 2012 VA examination and VA treatment records from  2013 to 2016 hold the most probative weight.

The Board has considered whether a 100 percent disability rating is warranted for the Veteran's PTSD from December 1, 2011.  The criteria necessary for such a rating requires total occupational and social impairment, due to such symptoms as:    gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.  According to the evidence of record, the Veteran's symptoms do not demonstrate total occupational and social impairment from December 1, 2011.  Therefore, the Veteran's PTSD does not warrant a 100 percent disability rating from December 1, 2011.  

For all the forgoing reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a 70 percent initial disability rating, but no higher, is warranted for the Veteran's service-connected PTSD from December 1, 2011.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.130, DC 9411; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  While some of the symptoms experienced by the Veteran approximate those listed in the 50 percent criteria, the Board finds that, overall, his symptoms are of similar duration, frequency, and severity as those described for the 70 percent rating under occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, from December 1, 2011.  Accordingly, a disability rating of 70 percent for PTSD from December 1, 2011 is granted.
III.  Entitlement to a TDIU

A.  Legal Principles

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2016).  Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).  The central inquiry is, ?whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a) (2016).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  

B.  Factual Background and Analysis

At the time the Veteran filed his claim for entitlement to a TDIU in May 2013, his service-connected disabilities included PTSD, rated 50 percent; degenerative joint disease of the left knee, rated 10 percent; degenerative joint disease of the right knee, rated 10 percent, undiagnosed illness manifested as dizziness, blackout spells, and exhaustion, rated 10 percent; a left thumb fracture, rated 10 percent; tinnitus, rated 10 percent; and bilateral hearing loss, rated 10 percent.  The Veteran's combined service-connected disability rating at this time was 80 percent.  

A review of the Veteran's application for a TDIU shows that he ceased working  full-time in April 1998.  Prior to this period, he was employed as an industrial mechanic in a bakery and as a boat mechanic for several different companies.

The Veteran has a high school education and training in automotive and diesel mechanics.

In September 1999, the Veteran was found disabled by the Social Security Administration (SSA), effective April 1998.  The disability transmittal lists affective disorder as the primary diagnosis for the award of disability benefits, as well as back pain as the secondary diagnosis.  In February 2012 correspondence from the SSA, anxiety and affective mood disorders are listed as the primary reason for the Veteran's disability determination in April 1998.

During a September 2012 VA examination for the Veteran's right and left knees, the examiner noted that these disabilities impacted the Veteran's ability to work in that the Veteran's physical labor that required load bearing and squatting would be impaired.  The examiner indicated that the Veteran would be able to perform sedentary labor.  

In a September 2012 VA examination for the Veteran's left thumb, the examiner noted that this disability did not impact the Veteran's ability to work.
 
In a September 2012 audiological VA examination, the examiner stated that the Veteran's hearing loss and tinnitus did not impact the Veteran's ability to work.

During his September 2012 VA examination for PTSD, the examiner found that if the Veteran was employed, there would be mild to moderate impairments in occupational functioning with regard to interactions with others and the ability to attend work on a consistent basis.  The examiner stated the Veteran's impaired attention, concentration, and memory would likely reduce his productivity.  The examiner found the Veteran may be unemployable due to other serious chronic medical conditions, but that his PTSD symptoms alone did not render him unemployable.  The examiner did not elaborate on which medical conditions were serious enough to render him unemployable.  The examiner stated the Veteran could ?probably" function adequately in minimally disruptive employment situations in which he was self-employed and worked alone; however, the Veteran's PTSD symptoms were noted to cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.

In a January 2016 VA examination for the Veteran's right and left knees, the examiner found these disabilities impacted the Veteran's ability to perform work that required prolonged standing, walking, kneeling, squatting, lifting, or carrying over 30 pounds.  The examiner noted that sedentary work ?may be appropriate" for the Veteran.
 
Birmingham VA treatment records from 2017 note the Veteran experienced pain all of over his body and that this pain had a severe effect on the Veteran's ability to work.  Specifically, it was noted that the Veteran's pain worsened with movement, lifting, bending, standing, engaging in activity, or lying down.  The treatment records do not specially state which particular areas of the Veteran's body are affected by this pain, but instead, refer to total body pain.

Upon review of the record, the Board finds that entitlement to a TDIU is warranted.  The symptoms documented on VA examinations as associated with the Veteran's service-connected PTSD and right and left knee disabilities include physical symptoms with regard to difficulty standing, walking, kneeling, squatting, and lifting, as well as psychological symptoms of depression, anxiety, memory loss, and irritability.  The evidence shows that the Veteran's PTSD and knee disabilities impeded his ability to work as a mechanic because of his physical limitations as well as significant distress and impairment in social and occupational areas of functioning.    
With regard to the Veteran's knee disabilities, while the VA examiner found that sedentary work ?may be appropriate" for the Veteran, the Board finds that this type of employment is not in line with the Veteran's training as a mechanic, as the Veteran's employment background entailed working on machinery, which would require more physical exertion other than sitting.

With regard to the Veteran's PTSD, the examiner stated the Veteran could ?probably" function adequately in terms of employability if he worked alone and without any supervision.  Again, the Board finds that the Veteran's training and prior employment as a mechanic would require him to interact with other people to perform his job.  The Board finds the examiner's note that the Veteran's PTSD symptoms of depressed mood, anxiety, panic attacks, memory loss, short and long term memory impairment, and irritability would cause significant distress or impairment in both social and occupational settings most persuasive in that it would be extremely difficult for the Veteran to work due to his PTSD symptoms.  
 
In light of the Veteran's occupational background and the functional limitations described, the Board finds that the evidence is in equipoise as to whether the Veteran is unable to obtain and maintain substantially gainful employment in accordance with his background and education level as a result of combined symptoms of the service-connected disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating of 70 percent for PTSD from December 1, 2011 is granted.

Entitlement to a TDIU is granted.





____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


